Judgment, Supreme Court, New York County (Eduardo Padro, J.), rendered September 13, 2004, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5x/2 to 11 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). Concur—Tom, J.E, Marlow, Sullivan, McGuire and Malone, JJ.